 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 402 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2004 
Mr. Tancredo (for himself and Mr. Payne) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Recognizing the involvement in or support for acts of international terrorism by senior officials of the Government of the Republic of the Sudan and calling on Sudan to cease its involvement in acts of international terrorism and to prosecute and punish any Sudanese officials who have supported or have been involved in acts of international terrorism. 
  
Whereas the Government of the Republic of the Sudan came to power through a military coup in 1989 and, since 1993, has been included by the Department of State on its list of countries that sponsor terrorism; 
Whereas Sudan gave sanctuary to Osama bin Laden from 1991 to 1996, allowing him to build his terror network worldwide; 
Whereas Sudan has refused to disassociate itself from terrorist groups, such as Hamas and Hezbollah that openly maintain offices in Khartoum, and Sudan has refused to close these offices; 
Whereas Sheikh Abdel Rahman, the leader of the 1993 World Trade Center bombing, received his visa in Khartoum and reportedly was a guest of a senior Sudanese Government official for several weeks; 
Whereas of the 15 men indicted for the 1993 World Trade Center bombing, five were Sudanese nationals who had strong ties with Sudanese diplomats stationed in New York at the Mission of the Government of the Republic of Sudan to the United Nations; 
Whereas in 1995, members of the terrorist group Gama’a Islamiya tried to assassinate President Hosni Mubarak of Egypt while he was in Ethiopia for a summit meeting of the Organization of African Unity (now referred to as the African Union); 
Whereas the 11-man assassination team was given safe haven in Sudan to prepare for its mission to assassinate President Mubarak; 
Whereas, according to a United Nations report, the weapons used in the assassination attempt were reportedly flown to Ethiopia by Sudan Airways, and the passports used by the assassins were prepared in Khartoum; 
Whereas one of the assassins escaped on Sudan Airways to Sudan, where he joined two other members of the assassination team; 
Whereas the United Nations Security Council imposed punitive sanctions on Sudan in 1996, demanding the extradition of the three assassins; 
Whereas the whereabouts of the three assassins are currently unknown, although reports suggest that senior Sudanese officials facilitated their escape to Afghanistan in the mid-1990s; and 
Whereas not a single senior government official in Sudan has been removed from power or has been imprisoned because of involvement in or support for acts of international terrorism: Now, therefore, be it 
 
That  
the House of Representatives— 
(1)recognizes the involvement in or support for acts of international terrorism by senior officials of the Government of the Republic of the Sudan; 
(2)calls on the Government of Sudan to cease its involvement in or support for acts of international terrorism and to prosecute and punish any Sudanese officials who have been involved in or supported acts of international terrorism; 
(3)recommends that the Government of Sudan thoroughly revamp and restructure its security services and remove individuals who have been involved in acts of international terrorism as part of a final peace agreement in order to ensure lasting peace and stability in Sudan; and 
(4)requests that the Secretary of State investigate and submit a report to Congress documenting— 
(A)the involvement in or support of senior officials in the current Government of Sudan in support of acts of terrorism against the United States; 
(B)the nature and extent of the participation, if any, of senior Sudanese government officials in— 
(i)the 1993 World Trade Center bombing; 
(ii)the assassination attempt of President Hosni Mubarak of Egypt; and 
(iii)the bombings of the embassies of the United States in Kenya and Tanzania; 
(C)the nature and extent of support being provided to Hamas and Hezbollah by Sudan; 
(D)the presence of Sudanese volunteer fighters currently in Iraq who have been involved in terror attacks against United States Armed Forces, and the nature and extent of the participation, if any, of Sudan in the facilitation of the movement of these fighters from Sudan to Iraq; and 
(E)the nature and extent of the participation, if any, of particular Sudanese officials in support of acts of international terrorism, including— 
(i)Ali Osman Mohammed Taha, First Vice President; 
(ii)Dr. Nafee Ali Nafee, Minister of the Federal Government and former Minister of the Interior (External Intelligence); 
(iii)Dr. Ghazi Salahadin, Presidential Advisor and Senior Member of the National Islamic Front; 
(iv)Dr. Awad Ahmed El Jaz, Minister of Energy and Mining; 
(v)Dr. Mutref Sadig Nimeri, Director General of the Ministry of Foreign Affairs and former Intelligence Chief during the assassination attempt against President Hosni Mubarak; 
(vi)Dr. Qutbi Al-Mahdi, former External Intelligence Chief; 
(vii)Major General Salah Abdallah, Director of the Internal Security Branch; 
(viii)Major General El Hadi El Nakasha, Minister of Cabinet Affairs;  
(ix)Dr. Abul Karim Abdalla, Director of the External Security Branch; 
(x)Major General Osama Abdalla, National Congress Party; 
(xi)Major General Jamal Zamgan; and 
(xii)Major General Emad El Din Hussein. 
 
